Case 1:19-cr-02032-SMJ          ECF No. 227-1   filed 10/29/20   PageID.2510 Page 1 of 2




                          ADMINISTRATIVE OFFICE OF THE
                             UNITED STATES COURTS
JAMES C. DUFF
   Director                          WASHINGTON, D.C. 20544

                                      October 26, 2020

                                      MEMORANDUM

To:             All United States Judges
                Circuit Executives
                Federal Public/Community Defenders
                District Court Executives
                Clerks, United States District Courts
                Chief Probation Officers
                Chief Pretrial Services Officers

From:           James C. Duff

RE:             STATUTORY AMENDMENT TO CRIMINAL RULE 5 (INITIAL APPEARANCE)
                (IMPORTANT INFORMATION)

        On October 21, 2020, the President signed into law the Due Process Protections
Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), which amends Criminal Rule 5
(Initial Appearance) by adding a requirement that trial judges “[i]n all criminal
proceedings, on the first scheduled court date when both prosecutor and defense counsel
are present,” issue an oral and written order: (1) confirming the prosecutor’s disclosure
obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny; and
(2) notifying the prosecution of the possible consequences of violating the order. The
amendment to Rule 5 further requires that each judicial council promulgate a model order
for use by judges. This link will take you to the enrolled bill:
https://www.congress.gov/116/bills/s1380/BILLS-116s1380enr.pdf

        As many of you know, the Judicial Conference of the United States has
consistently opposed direct amendment of the federal rules by legislation, instead urging
that Congress defer to the deliberative process of the Rules Enabling Act, 28 U.S.C. §§
2071–2077, which authorizes amendments to the Federal Rules of Criminal Procedure
after broad public participation and review by the bench, bar, academia, the Judicial
Conference, the Supreme Court, and Congress. Consistent with this position, the chairs
of the Judicial Conference Committee on Rules of Practice and Procedure and its


                     A TRADITION OF SERVICE TO THE FEDERAL JUDICIARY

                                                                            Exhibit A - Page - 1
Case 1:19-cr-02032-SMJ      ECF No. 227-1     filed 10/29/20   PageID.2511 Page 2 of 2


Statutory Amendment to Criminal Rule 5 (Initial Appearance)                       Page 2

Advisory Committee on Criminal Rules sent a letter to leadership of the House Judiciary
Committee opposing the direct amendment of Criminal Rule 5, detailing the committees’
extensive and continuing work on prosecutorial disclosure obligations, and urging that
Congress defer to the Rules Enabling Act process. Unfortunately, that effort was not
successful.

       The amendment became effective upon enactment. Accordingly, all judges must
immediately comply with this new requirement, and judicial councils must draft and
promulgate a model order implementing this change as soon as practicable. We are
aware that many courts have already started the process of drafting orders to comply with
the new requirements imposed by the Act, and we will collect and make those available
on the JNet. The amendment to Rule 5 will be reflected in the December 1, 2020 edition
of the Criminal Rules pamphlet, which will be published by the House Judiciary
Committee in January. Once published, a PDF of that pamphlet will be posted on
uscourts.gov (https://www.uscourts.gov/rules-policies/current-rules-practice-procedure)
and, as they do every year, the Rules Committee Staff will mail a printed copy to all
federal judges.

       You may contact the Judicial Services Office at 202-502-1800 if you have
questions concerning implementation of these new requirements. Please forward any
orders implementing these new requirements to the Judicial Services Office
(Aodb_AO_Duty_Attorney@ao.uscourts.gov) so that we may share for the benefit of
your colleagues in other courts.




                                                                           Exhibit A - Page - 2
